898 F.2d 144Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond A. ARRINGTON, Plaintiff-Appellant,v.William Steele SESSIONS, Director, Federal Bureau ofInvestigation, Defendant-Appellee.
No. 89-3340.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 25, 1990.Decided:  Feb. 28, 1990.Rehearing and Rehearing In Banc Denied March 29, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (C/A No. 89-1865-JH)
Raymond A. Arrington, appellant pro se.
D.Md.
AFFIRMED.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Raymond A. Arrington appeals from the district court's order dismissing his Bivens* action without prejudice.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Arrington v. Sessions, C/A No. 89-1865-JH (D.Md. July 18, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)